Citation Nr: 0637058	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-08 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected type II diabetes mellitus, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected infectious hepatitis, currently evaluated 
as 10 percent disabling.

3.  Entitlement to service connection for a kidney condition, 
to include as secondary to service-connected type II diabetes 
mellitus.

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected type II diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (the RO).

Procedural history

Service connection for infectious hepatitis was granted in a 
January 1969 rating decision; a noncompensable (zero percent) 
disability rating was assigned.

In a January 2003 rating decision, the RO granted service 
connection for type II diabetes mellitus and assigned a 20 
percent disability rating.  The RO also denied the veteran's 
claims for entitlement to service connection for a kidney 
condition and hypertension in the January 2003 rating 
decision.  The veteran indicated his disagreement with the 
disability rating assigned to his diabetes and the denial of 
the service connection claims.

In an August 2003 rating action, the veteran's service-
connected infectious hepatitis was increased to 10 percent 
disabling.  The veteran indicated his disagreement with the 
rating assigned.  

These issues are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC. 



Issues not on appeal

Another issue which was on appeal, entitlement to service 
connection for diabetic retinopathy, was granted by a 
Decision Review Officer (DRO) in a February 2004 rating 
decision.  Since the claim was granted, the appeal as to that 
issue has become moot.  The veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  

In a March 2005 rating action, the RO granted service 
connection for carcinoma of the larynx and special monthly 
compensation based on housebound criteria.  The March 2005 
decision also confirmed a prior denial of entitlement to 
service connection for Hepatitis C.  To the Board's 
knowledge, the veteran has not disagreed with that decision 
and it is therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary and procedural 
development.  

The increased rating claims

There has been a significant recent judicial decision 
concerning the VCAA that affects this case.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (the Court) observed that a 
claim of entitlement to service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.

With respect to the veteran's increased rating claims, 
element (1) is not in dispute, and elements (2) and (3) are 
irrelevant as service connection has already been granted for 
these claims.  With respect to elements (4) and (5), the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Because the veteran has 
received no notice as to disability rating and effective 
date, it would be prejudicial to proceed to a decision on the 
merits at this time.  Accordingly, these issues must be 
remanded for proper notice under Dingess/Hartman, which 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  



The service connection claims

The veteran has recently argued that his kidney condition and 
hypertension are secondary to his service-connected type II 
diabetes mellitus.  See the veteran's August 2005 Statement 
in Support of Claim.

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

With respect to the above claims, elements (1) and (2) have 
arguably been met.  A review of the record reveals diagnoses 
of hypertension and nephrolithiasis.  Additionally, service 
connection has been granted for diabetes.

Under these circumstances, the Board believes that a nexus 
opinion must be obtained which addresses the question of 
whether the veteran's hypertension and nephrolithiasis are 
due to the veteran's service-connected diabetes.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice to his 
current address, which complies 
with the notification requirements 
of the VCAA, to include as 
outlined by the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  VBA should arrange for a physician 
with appropriate expertise to review 
the veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether the veteran's 
hypertension and nephrolithiasis are 
due to his service-connected type II 
diabetes mellitus.  If the reviewing 
physician determines that specialist 
consultation(s), physical examination 
and/or diagnostic testing of the 
veteran are necessary, such should be 
scheduled.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

3.  VBA should then readjudicate 
the veteran's claims of 
entitlement to increased 
disability ratings for service-
connected diabetes mellitus and 
infectious hepatitis, along with 
the claims of entitlement to 
secondary service connection for a 
kidney condition and hypertension.  
If the benefits sought on appeal 
remain denied, VBA should provide 
the veteran and his representative 
with a supplemental statement of 
the case and allow an appropriate 
period of time for response.  The 
case should then be returned to 
the Board for further 
consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
J.A. Markey
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



